United States District Court
EASTERN DISTRICT OF CALIFORNIA

 

United States of America
VS.
Norman Eason

Case No. 1:18CR0018-L

mmo’ Nee” Ne Nee” nme”

 

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Norman Eason , have discussed with Elizabeth Gutierre

, Pretrial Services

IN

 

 

Officer, modifications of my release conditions as follows:

The condition requiring Brittany Crockett to serve as your third-party custodian is

All other conditions not in conflict with this order shall remain in full force and ef

I consent to this modification of my release conditions and agree to abide by this 1

Signature of Defendant

CL IP-2ONY

Date

 

I have reviewed the conditions and concur that this modification is appropriate.

f F

Signgftre of Ass fant United States Attorney
Jeffrey Spiv.

 

I > conditiorig with my client and concur that this modification is|
\ Yi
Gli A!”
Sibnefure of Defense Coungel / vo
Peter M. Jones
ORDER OF THE COURT

The above modification of conditions of release is ordered, to be effective on

2 The above modification A! is not ordered.

Signature of Judicial Officer “
ce: U.S. Attorney’s Office, Defense Counsel, Pretrial Services

rvices

removed.

fect.

modification.

sh

' ‘Date

 

S bola

Date
appropriate.

7/12

Date

cfoif!4

saa fia,

Date

 
